Case 1:00-cr-00026-GZS Document 208 Filed 04/16/19 Pageiof5 PagelD #: 454

AO 245D (Rev. 02/18) Judgment in a Criminal Case for Revocations
Sheet 1

 

United States District Court
District of Maine

IF Ho

 

 

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
(For Revocation of Probation or Supervised Release)
Vv.
GREGORY P VIOLETTE aka PAUL E Case Number: 1:00-cr-00026-001
VIOLETTE aka GREGORY VIOLETTE aka
GREGORY PAUL VIOLETTE aka G
VIOLETTE aka G P VIOLETTE aka PAUL
G VIOLETTE aka PAUL GREGORY
VIOLETTE aka P G VIOLETTE
USM Number: 10420-036
Zachary W. Brandmeir, Esq.
Defendant's Attorney
THE DEFENDANT:
[x] admitted guilt to violation of condition(s) Special Condition No. 2, the Preamble, and Standard Condition No. 5 of the term
of supervision.
[-] was found in violation of condition(s) after denial of guilt.
[_] violation charge(s) are Withdrawn by the Government.

The defendant is adjudicated guilty of these violations:

Violation Number Nature of Violation Violation Ended
1 Violation of Special Condition No. 2: Defendant shall not incur new credit 10/3/2018
charges or open additional lines of credit without approval of the probation
officer,
Z Violation of Preamble: The defendant shall not commit another federal, state, 11/14/2018
or local crime.
3 Violation of Standard Condition No, 5: Defendant shall work regularly at a 11/19/2018

lawful occupation unless excused by the probation officer for schooling,

training, or other acceptable reasons.
The defendant is sentenced as provided in pages 2 through 5 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.
[_] The defendant has not violated condition(s) and is discharged as to such violation(s) condition(s).
It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
ordered to pay restitution, the defendant shall notify the court and United States attorney of material changes in economic
circumstances,

 

 

Last Four Digits of Defendant’s 0817 April 16, 2019
Soc. Sec.:
Defendant’s Year of Birth: 1955 Date of Imposition of Judgment

   

Defendant’s Residence Address:
(City and State only) North Anson, ME

George Z. Singal, U.S. District Judge

 

Name and Title of Judge

Y-lb-/4

Date
Case 1:00-cr-00026-GZS Document 208 Filed 04/16/19 Page 2of5 PagelD#: 455

AO 245D (Rev. 02/18) Judgment in a Criminal Case for Revocations

Sheet 2 — Imprisonment
Judgment—Page 2 f §
GREGORY P VIOLETTE aka PAUL E VIOLETTE aka GREGORY VIOLETTE aka
GREGORY PAUL VIOLETTE aka G VIOLETTE aka G P VIOLETTE aka PAUL G

DEFENDANT: VIOLETTE aka PAUL GREGORY VIOLETTE aka P G VIOLETTE
CASE NUMBER: 1:00-cr-00026-001

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total

term of 3 months on each of Counts 9ss, 13ss, 16ss, 37ss, 43ss, 448s, 66ss, 70ss and 76ss to run consecutively for a
total of 27 months..

[] The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district,
O at Oa.m. O p.m. on ‘
Oo as notified by the United States Marshal.

 

The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons.
oO before 2 p.m. on .

oO as notified by the United States Marshal.

oO as notified by the Probation or Pretrial Services Office.

RETURN

I have executed this judgment as follows:

 

 

 

 

at

Defendant delivered on to

 

, witha certified copy of this judgment.

 

 

UNITED STATES MARSHAL

By

 

DEPUTY UNITED STATES MARSHAL
Case 1:00-cr-00026-GZS Document 208 Filed 04/16/19 Page 3of5 PagelD #: 456

AO 245D (Rev. 02/18) Judgment in a Criminal Case for Revocations
Sheet 5 — Criminal Monetary Penalties

Judgment—Page 3

GREGORY P VIOLETTE aka PAUL E VIOLETTE aka GREGORY VIOLETTE “ka.
GREGORY PAUL VIOLETTE aka G VIOLETTE aka G P VIOLETTE aka PAUL G
DEFENDANT: VIOLETTE aka PAUL GREGORY VIOLETTE aka P G VIOLETTE
CASE NUMBER: 1:00-cr-00026-001

CRIMINAL MONETARY PENALTIES
The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Count Assessment JVTA Assessment* Fine Restitution
Iss, 4ss, 9ss, $2,000.00* $ 0.00 $422,657.89*
13ss, 16ss, 278s,
30ss, 32ss, 37ss,
43ss, 44ss, 54ss,
56ss, 668s, 68ss,
69ss, 70ss, 74ss,
76ss and 89ss

 

Totals: $2,000.00* $ 0,00 $422,657.89*
*Defendant to receive credit for any amount previously paid.

[_] The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO 245C) will be entered after such
determination.

><] The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in the

priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid before
the United States is paid.

Name of Payee Total Loss** Restitution Ordered Priority or Percentage
Katherine Godin $6,013.44

Woodman Accidental & Life Co $39,400.00

Key Bank $4,355.79

Vista Life Ins. Co. $27,703.67

TOTALS $ $

 

L] Restitution amount ordered pursuant to plea agreement $

[| The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

L] The court determined that the defendant does not have the ability to pay interest and it is ordered that:
[] the interest requirement is waived for the [_] fine L] restitution.

[-] the interest requirement forthe [J] fine _] restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
Case 1:00-cr-00026-GZS Document 208 Filed 04/16/19 Page4of5 PagelD #: 457

AO 245D (Rey. 02/18) Judgment in a Criminal Case for Revocations
Sheet 5B — Criminal Monetary Penalties
Judgment—Page 4 of 5
GREGORY P VIOLETTE aka PAUL E VIOLETTE aka GREGORY VIOLETTE aka
GREGORY PAUL VIOLETTE aka G VIOLETTE aka G P VIOLETTE aka PAUL G
DEFENDANT: VIOLETTE aka PAUL GREGORY VIOLETTE aka P G VIOLETTE
CASE NUMBER: 1:00-cr-00026-001

ADDITIONAL RESTITUTION PAYEES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name of Payee Total Loss* Restitution Ordered Priority or Percentage
Bangor Savings Bank $15,299.02
Life of the South $17,609.91
Key Bank $11,538.90
GE Financial Services $21,779.75
CUNA Mutual Ins. Society $15,762.94
Life Investors Ins. Co. of Am. $30,574.36
Life of the South fka Aetna $29,970.15
Life of the South fka Prudential $17,927.13
Minnesota Life Ins. Co. $11,491.86
Key Bank of Maine $7,739.97
Union Security Life Ins. Co. $6,811.49
Union Fidelity $8,853.47
American Heritage Life Ins. $16,526.38
Madison National Life $12,786.79
Minnesota Life Ins. Co. $12,929.05
American General Assurance Co. $5,920.86
American General Assurance Co. $5,226.00
Universal Underwriter’s Life Ins. $4,513.31
Life Investors Ins. Co. of Am. $4,131.89
GE Financial Services $9,774.88
Life Investors Ins. of Am. $27,345.16
North Central Life Insurance $10,498.37
North Central Life Insurance $8,518.50
North Central Life Insurance $3,575.67
Ford Life Insurance Co/National $10,152.05
Life of the South $17,927.13
TOTALS $422,657.89

 

 

 

 

 

 

 

* Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18, United States Code, for offenses
committed on or after September 13, 1994 but before April 23, 1996.

 
Case 1:00-cr-00026-GZS Document 208 Filed 04/16/19 Page5of5 PagelD#: 458
AO 245D (Rev. 02/18) Judgment in a Criminal Case for Revacations
Sheet 6 — Schedule of Payments
Judgment—Page 5 of §

GREGORY P VIOLETTE aka PAUL E VIOLETTE aka GREGORY VIOLETTE aka
GREGORY PAUL VIOLETTE aka G VIOLETTE aka G P VIOLETTE aka PAUL G

DEFENDANT: VIOLETTE aka PAUL GREGORY VIOLETTE aka P G VIOLETTE

CASE NUMBER: 1:00-cr-00026-001

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties are due as follows:

A Bb Lump sum payment of $424,657.89 due immediately, balance due
|

Any amount that the defendant is unable to pay now is due and pale during the term of incarceration. Upon release
from incarceration, any remaining balance shall be paid in monthly installments, to be initially determined in amount
by the supervising officer, Said payments are to be made during the period of supervised release, subject always to
review by the sentencing judge on request, by either the defendant or the government.

[_] not later than , or

[_] in accordance with L] C, [] D, [] E, or _] F below; or

Payment to begin immediately (may be combined

B [1 with [| G, C] D, or [J] F below); or
c (O Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to _
commence (e.2., 30 or 60 days) after the date of this judgment; or
e.2., weekly, monthly, quarterly) installments of $
D LJ Payment in equal (28 " eed ») over a period of
(e.g., months or years), to (e.g., 30 or 60 days) after release from imprisonment to
commence a

term of supervision; or

E (] Payment during the term of supervised release will commence within (e.z., 30 or 60 days) after release from

imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that
time; or

F (1 Special instructions regarding the payment of criminal monetary penalties:

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal tnoneeaty penalties
is due during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal
Bureau of Prisons’ Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.
[1 Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several

Amount, ; ; .
and corresponding payee, if appropriate.

[] The defendant shall pay the cost of prosecution.

The defendant shall pay the following court
LJ cost(s):

L] The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine
principal, (5) fine interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of
prosecution and court costs.
